DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Office Action Status
The following is a non-final Office Action in response to Applicant’s preliminary amendment filed on April 29, 2020. Claims 1, 4-8 and 10 have been amended, and claim 3 has been canceled.
Currently claims 1, 2 and 4-19 are pending, and claims 1 and 11 are independent.  


Priority
Applicant claims the priority of a foreign application No. JP2017-216936, filed on November 10, 2017 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2017 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 11-19 recite a resource mediation apparatus comprising “a virtual mediation processing section”, “an actual mediation processing section”, “a prediction simulator”, “a first virtual object”, “a second virtual object”, “a virtual mediation section”, “a virtual railway car object”, “a traffic service prediction simulator”, “a virtual bus object”, “a virtual passenger object”, “a new transportation generation plan solver”, “a storage section”, and “a similarity determination section” which are directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “a virtual mediation processing section”, “an actual mediation processing section”, “a prediction simulator”, “a first virtual object”, “a second virtual object”, “a virtual mediation section”, “a 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 11-19, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “a virtual mediation processing section” that virtually sets a user condition and a providing condition for a second resource…, and repeatedly conducts the virtual mediation… are directed to specialized functions for setting a user condition and a providing condition, repeatedly conducting the virtual mediation…, and 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 2 and 4-10 are directed to a system comprising a first server and a second server, which falls within the statutory category of a machine, and claims 11-19 are directed to an apparatus comprising a virtual mediation processing section and an actual mediation processing section without any physical structure, the claim is considered to be software per se and therefore is not in one of the four statutory categories. However, claims 11-19 will be included in the Step 2 analysis for the purposes of compact prosecution.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites the limitations of “sets a providing condition and a use condition for a second resource, evaluates the providing condition and the use condition for the second resource, and conducts virtual/actual mediation of the supply and demand of the second resource…”, and the dependent claims 2 and 4-10 further recite similar the limitations include “changes the providing condition and the use condition, calculates a benefit at a time of using the second resource, performs prediction of a service of the first resource and 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recites the additional elements of “a first server”, “a second server” and “an information terminal” for performing the steps. The Specification discloses these additional elements at a high level of generality, For example, “the hardware can be used for the resource mediation server 1, the railway service server 2, and the bus service server 3 include a CPU 1-01, a memory 1-02, a communication NIC (Network Interface Server)… and a monitor” (see ¶ 77), which are no more than generic computer components that invoked as a tool to automate and/or implement the abstract idea. Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “transmitting” and “storing” information do not include particular technological implementations for performing the function. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims the claims recites the additional elements of “a first server”, “a second server” and “an information terminal” for performing the steps. The Specification discloses these additional elements at a high level of generality, For example, “the hardware can be used for the resource mediation server 1, the railway service server 2, and the bus service server 3 include a CPU 1-01, a memory 1-02, a communication NIC (Network Interface Server)… and a monitor” (see ¶ 77), which are no more than generic computer components that invoked as a tool to automate and/or implement the abstract idea. At best, these computer components may perform the step of transmitting and storing information. However, the function of receiving, storing, displaying and transmitting have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015) (sending message over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea 
For the foregoing reasons, claims 1, 2 and 4-10 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other apparatus claims–11-19 parallel claims 1, 2 and 4-10 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017073660, (hereinafter: ’660), and in view of Kislovskiy et al., (US 2018/0342034, hereinafter: Kislovskiy). 
Regarding claim 1, ’660 discloses a resource mediation system comprising: 
a first server that sets a providing condition and a use condition for a second resource on a basis of a supply and demand state of a first resource, and that conducts mediation of supply and demand of the second resource on a basis of the providing condition and the use condition (see page 1, claims 4-6; page 2, Description, ¶ 8; page 6, ¶ 5-7); 
a second server that evaluates the providing condition for the second resource transmitted from the first server (see page 2, Description, ¶ 11 to page 3, ¶ 1; page 4, ¶ 15, page 9, ¶ 5); and 

’660 discloses a data distribution management system that mediates between a data provider and a data user based on the conditions satisfied with the specified agreement (see page 6, ¶ 5); and the data is transmitted from the provider’s provider device via the internet (see page 4, ¶ 14).
’660 does not explicitly disclose a virtual mediation processing; however, Kislovskiy in an analogous art for transportation management discloses 
Wherein the first server includes:
a virtual mediation processing section that virtually sets the use condition and the providing condition for the second resource on the basis of the supply and demand state of the first resource, and that conducts virtual mediation of the supply and demand of the second resource on the basis of the use condition and the providing condition for the second resource (see ¶ 34, ¶ 38, ¶ 66, ¶ 129); and
an actual mediation processing section that conducts actual mediation of the supply and demand of the second resource on a basis of a result of the virtual mediation (see ¶ 34, ¶ 148, ¶ 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 2, ’660 discloses the resource mediation system according to claim 1, wherein evaluation of the providing condition for the second resource is evaluation of whether or not the second resource is provided and evaluation of a fare of the second resource, and evaluation of the use condition for the second resource is evaluation of whether or not the second resource is used and evaluation of a fare of the second resource (see page 5, ¶ 9 to page 6, ¶ 2).  

Regarding claim 4, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation system according to claim 1, wherein the actual mediation processing section refrains from conducting the actual mediation in a case in which the virtual mediation is unsuccessful (see ¶ 34, ¶ 149-150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

  Regarding claim 5, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation system according to claim 1, wherein the virtual mediation processing section changes the providing condition and the use condition in a case of a failure in the actual mediation (see ¶ 86-87, ¶ 109, ¶ 137).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding claim 6, ’660 discloses the resource mediation system according to claim 1, wherein the virtual mediation processing section sets N (where N is an integer equal to or greater than 2) different providing conditions and N different use conditions, and conducts the virtual mediation on a basis of the N different providing conditions and the N different use conditions (see page 5, ¶ 13, page 6, ¶ 5-7, page 7, ¶ 11).  

Regarding claim 7, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation system according to claim 1, wherein the virtual mediation processing section calculates a benefit at a time of using the second resource, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 8, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation system according to claim 1, wherein the virtual mediation processing section includes: 
a prediction simulator that performs prediction of a service of the first resource and prediction of a service of the second resource (see ¶ 34, ¶ 56-57, ¶ 130-131); 
a first virtual object that evaluates the use condition for the second resource on a basis of a result of the prediction of the service of the first resource and the prediction of the service of the second resource (see ¶ 32, ¶ 105, ¶ 120);  67 6238567-1HITACHI2-341700532US0 1 
a second virtual object that evaluates the providing condition for the second resource on the basis the result of the prediction of the service of the second resource (see ¶ 32, ¶ 105, ¶ 120); and 
a virtual mediation section that conducts the virtual mediation between the first virtual object and the second virtual object (see ¶ 46-47, ¶ 52, ¶ 103-105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding claim 11, ’660 discloses a resource mediation apparatus comprising: 
a virtual mediation processing section that virtually sets a use condition and a providing condition for a second resource on a basis of a supply and demand state of the first resource, and that conducts virtual mediation of supply and demand of the second resource on a basis of the use condition and the providing condition for the second resource (see page 1, claims 4-6; page 2, Description, ¶ 8; page 6, ¶ 5-7).

’660 discloses a data distribution management system setting conditions on data acquisition API that can be used by the providing apparatus to other apparatus (see page 1, claim 4; page 3, ¶ 5).
’660 does not explicitly disclose the conditions can be set virtually; however, Kislovskiy in an analogous art for transportation management discloses
a virtual mediation processing section that virtually sets the conditions (see ¶ 34, ¶ 129); and
an actual mediation processing section that conducts actual mediation of the supply and demand of the second resource on a basis of a result of the virtual mediation (see ¶ 34, ¶ 148, ¶ 170).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation apparatus according to claim 11, wherein the virtual mediation processing section includes: 
a prediction simulator that performs prediction of a service of the first resource and prediction of a service of the second resource (see ¶ 34, ¶ 56-57, ¶ 130-131); 

a second virtual object that evaluates the providing condition for the second resource on the basis the result of the prediction of the service of the second resource (see ¶ 32, ¶ 105, ¶ 120); and 
a virtual mediation section that conducts the virtual mediation between the first virtual object and the second virtual object on a basis of an evaluation result of the first virtual object and an evaluation result of the second virtual object (see ¶ 46-47, ¶ 52, ¶ 103-105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding claim 13, ’660 discloses the resource mediation apparatus according to claim 11, wherein the virtual mediation processing section repeatedly conducts the virtual mediation in such a manner that an agreement is reached on the use condition and the providing condition for the second resource, and the actual mediation processing section conducts the actual mediation on a basis only of a determination as to whether or not to accept the use condition and the providing condition for the second resource obtained in the virtual mediation (see page 7, ¶ 7-9).  
’660 discloses the processes are repeatedly executed until there are no more records in the collection target list (see page 6, ¶ 5); and the data is transmitted from the provider’s provider device via the internet (see page 7, ¶ 9).
’660 does not explicitly disclose a virtual mediation processing; however, Kislovskiy discloses 
wherein the virtual mediation processing section conducts the virtual mediation in such a manner that an agreement is reached on the use condition and the providing condition for the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, ’660 discloses the resource mediation apparatus according to claim 11, further comprising: a storage section that stores a past virtual mediation result by the virtual mediation processing section, wherein the past virtual mediation result retrieved from the storage section is used 716238567-1HITACHI2-341700532US0 1in the actual mediation by the actual mediation processing section (see page 5, ¶ 3-4, ).  

Claims 9, 10, 14-15,  and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ’660 and in view of Kislovskiy as applied to claims 1, 2, 4-8, 11-13 and 16 above, and further in view of Pursche et al., (US 2015/0176997, hereinafter: Pursche).
Regarding claim 9, ’660 and Kislovskiy do not explicitly disclose the following limitations; however Pursche in an analogous art for transportation management discloses the resource mediation system according to claim 1, wherein the first resource is a railway and the second resource is a bus, and the first server predicts a first arrival clock time in a case of no occurrence of a railway car accident, a second arrival clock time after recovery from the railway car accident, and a third arrival clock time in a case of using the bus before the recovery from the railway car accident on the basis of a damage scale due to the railway car accident, and presents a use condition for the bus to a passenger and a providing condition for the bus to a bus company on a basis of prediction information about the first arrival clock time, the second arrival clock time, and the third arrival clock time, and conducts mediation of the number of special buses and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 and in view of Kislovskiy to include teaching of Pursche in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the limitation of claim 9 merely characterizing the first and second resource is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the claim is performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 10, ’660 does not explicitly disclose the railway car object and bus object; however, Kislovskiy discloses the resource mediation system according to claim 1, wherein the first resource is a railway and the second resource is a bus, and the virtual mediation processing section includes: 
a virtual railway car object that determines a position of a railway car on the move (see ¶ 79, ¶ 103, ¶ 1328); 
a traffic service prediction simulator that performs prediction of a service of the virtual railway car object (see ¶ 34, ¶ 105, ¶ 120, ¶ 158, ¶ 172);  68 6238567-1HITACHI2-341700532US0 1 
a virtual bus object that determines whether or not a bus company provides a special bus or determines a fare of the special bus in a case of providing the special bus (see ¶ 33-34, ¶ 66, ¶ 143, ¶ 165); 
a virtual passenger object that determines whether or not a passenger uses the special bus or determines a fare of the special bus in a case of using the special bus (see ¶ 70, ¶ 89, ¶ 172, ¶ 1328); 

a virtual mediation section that conducts the virtual mediation between the virtual passenger object and the virtual bus object (see ¶ 32, ¶ 36, ¶ 89, ¶ 109). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Kislovskiy discloses various objects as the autonomous vehicle travels along a given route (see ¶ 103).
’660 and Kislovskiy do not explicitly disclose the type of vehicle objects including railway car object and bus object; however, Pursche discloses
The transportation operator’s system including taxi, limousine, bus, train, etc. (see ¶ 28, ¶ 46, ¶ 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute vehicle objects in the system of ’660 and in view of Kislovskiy to include the specific objects as taught of Pursche in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, ’660 and Kislovskiy do not explicitly disclose the following limitations; however Pursche discloses the resource mediation apparatus according to claim 11, wherein the first resource is a railway and the second resource is a bus, and the virtual mediation processing section predicts a first arrival clock time in a case of no occurrence of a railway car accident, a second arrival clock time after recovery from the railway car accident, and a third arrival clock time in a case of using the bus before the recovery from the railway car accident on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 and in view of Kislovskiy to include teaching of Pursche in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the limitation of claim 14 merely characterizing the first and second resource is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the claim is performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 15, ’660 does not explicitly disclose the railway car object and bus object; however, Kislovskiy discloses the resource mediation apparatus according to claim 11, wherein the first resource is a railway and the second resource is a bus, and the virtual mediation processing section includes: 
a virtual railway car object that determines a position of a railway car on the move (see ¶ 79, ¶ 103, ¶ 1328); 
a traffic service prediction simulator that performs prediction of a service of the virtual railway car object (see ¶ 34, ¶ 105, ¶ 120, ¶ 158, ¶ 172); 
a virtual bus object that determines whether or not a bus company provides a special bus or determines a fare of the special bus in a case of providing the special bus (see ¶ 33-34, ¶ 66, ¶ 143, ¶ 165); 

a new transportation generation plan solver that formulates placement and a service plan of the virtual bus object (see ¶ 105-107, ¶ 183); and 
a virtual mediation section that conducts the virtual mediation between the virtual passenger object and the virtual bus object (see ¶ 32, ¶ 36, ¶ 89, ¶ 109).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Kislovskiy discloses various objects as the autonomous vehicle travels along a given route (see ¶ 103).
’660 and Kislovskiy do not explicitly disclose the type of vehicle objects including railway car object and bus object; however, Pursche discloses
The transportation operator’s system including taxi, limousine, bus, train, etc. (see ¶ 28, ¶ 46, ¶ 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute vehicle objects in the system of ’660 and in view of Kislovskiy to include the specific objects as taught of Pursche in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, ’660 does not explicitly disclose the following limitations; however, Kislovskiy discloses the resource mediation apparatus according to claim 14, further comprising: 

a similarity determination section that acquires the past virtual mediation result corresponding to the accident information similar to accident information about a current railway car accident from the storage section, and that outputs the past virtual mediation result to the actual mediation processing section, wherein the actual mediation processing section conducts the actual mediation of the supply and demand of the second resource on a basis of the past virtual mediation result output from the similarity determination section (see ¶ 30, ¶ 33-34, ¶ 79, ¶ 147, ¶ 170).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Kislovskiy discloses various objects as the autonomous vehicle travels along a given route (see ¶ 103).
’660 and Kislovskiy do not explicitly disclose the type of vehicle objects including railway car object and bus object; however, Pursche discloses
The transportation operator’s system including taxi, limousine, bus, train, etc. (see ¶ 28, ¶ 46, ¶ 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute vehicle objects in the system of ’660 and in view of Kislovskiy to include the specific objects as taught of Pursche in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18, ’660 does not explicitly disclose the following limitations; however Kislovskiy discloses the resource mediation apparatus according to claim 14, wherein a virtual distance in which a congestion rate between stations is reflected in an actual distance between the stations, is calculated, and the second arrival clock time and the third arrival clock time are predicted on a basis of the virtual distance (see ¶ 53, ¶ 71, ¶ 75 and ¶ 126). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the limitation of claim 18 merely describes the characteristics of a virtual distance is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the claim is performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 19, ’660 does not explicitly disclose the following limitations; however Kislovskiy discloses the resource mediation apparatus according to claim 14, wherein a virtual distance in which delay time of a train is reflected in an actual distance between the stations, is calculated, and the second arrival clock time and the third arrival clock time are predicted on a basis of the virtual distance (see ¶ 78, ¶ 170, ¶ 1064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ’660 to include teaching of Kislovskiy in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more flexible solution for resources distribution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benda et al., (US 2005/0197876) discloses a system for automatically optimizing logistics for loading vehicles and transporting goods.
Uranaka et al., (US 2004/0040792) discloses a transportation management system for transporting selected vessel based on a transportation demand signal from the processing facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624